Bell and Duckworth, Justices,
dissenting. We are constrained to dissent from the ruling in the third note of the decision in this case. There is nothing to show that the defendant insured more than its life-estate in the property, or that for other reason it is not entitled to retain as its own the sum received on the policy. The decision in Clark v. Leverett, supra, if sound, is clearly distinguishable. See the dissenting opinion by two Justices in that case, and Suttles v. Vickery, 179 Ga. 751 (177 S. E. 714); Herrington v. Herrington, 40 Ga. App. 652 (151 S. E. 114).